Transportation of jeeps by motor vehicles; land-grant rates. Opinion on January 11, 1955, holding that plaintiff was entitled to recover the difference between the amounts it had been paid for the shipments in issue and the amounts it would have received had it been paid at the net land-grant rates applicable to said shipment. 130 C. Cls. 387. See also 122 C. Cls. 422.
In accordance with the opinion of the court and on a report of the General Accounting Office showing that there was nothing due the plaintiff thereunder, and that under the decision the defendant was entitled to recover $176.42, and on the filing of defendant’s counterclaim, it was ordered that judgment for the defendant, against the plaintiff, be entered for $176.42, with interest, and it was further ordered plaintiff’s petition be dismissed.